NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZHIGUANG LIANG,                                 No.    15-71857

                Petitioner,                     Agency No. A089-803-358

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 6, 2020**
                                 Pasadena, California

Before: M. SMITH and LEE, Circuit Judges, and CARDONE,*** District Judge.

      Zhiguang Liang, a native and citizen of China, petitions for review of the

Board of Immigration Appeal’s decision affirming an Immigration Judge’s denial of

asylum, withholding of removal, and relief under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
      We review the denial of asylum, withholding of removal, and CAT relief for

substantial evidence. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir.

2016). Under this standard, we may grant Liang’s petition only if “the evidence not

only supports a contrary conclusion, but compels it.” Id. (citation omitted).

      Substantial evidence supports the BIA’s decision to affirm the Immigration

Judge’s adverse credibility determination, which was based on numerous

inconsistencies and implausible statements throughout Liang’s testimony. These

testimonial deficiencies, which find support in the record, undermine Liang’s core

claim that he was persecuted for practicing Christianity in China. See Shrestha v.

Holder, 590 F.3d 1034, 1046-47 (9th Cir. 2010) (“Although inconsistencies no

longer need to go to the heart of the petitioner’s claim, when an inconsistency is at

the heart of the claim it doubtless is of great weight.”); Rivera v. Mukasey, 508 F.3d
1271, 1275 (9th Cir. 2007) (repeated inconsistencies, “particularly when viewed

cumulatively, deprive [a petitioner’s] claim of the requisite ‘ring of truth’”)

(quoting Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005)).

      In the absence of his discredited testimony, the record lacks sufficient

evidence for Liang to establish that: (1) he “has suffered past persecution or has a

well-founded fear of future persecution,” Zehatye v. Gonzales, 453 F.3d 1182, 1185

(9th Cir. 2006); (2) “it is more likely than not that he would be subject to persecution

on one of the specified grounds” for withholding of removal, id. at 1190 (citation


                                           2
omitted); or (3) “it is more likely than not that he [ ] would be tortured if removed to

the proposed country of removal,” Go v. Holder, 640 F.3d 1047, 1053 (9th Cir.

2011) (citation omitted). The BIA thus did not err in affirming the denial of asylum,

withholding of removal, and CAT relief.

      DENIED.




                                           3